Citation Nr: 0714640	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to an initial rating higher than 10 percent 
for carpal tunnel syndrome of the left wrist.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability caused by a VA epidural 
injection in March 1998.    


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
November 1962 to May 1963, on active duty from June 1963 to 
August 1968, and verified periods of ACDUTRA and inactive 
duty training (INACDUTRA) at various times from May 1979 to 
December 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
case has since been transferred to the RO in Pittsburgh, 
Pennsylvania.  In March 2005 and again in July 2006, the 
Board remanded this case to the RO via the Appeals Management 
Center (AMC) for additional development of the evidence and 
readjudication.  


FINDINGS OF FACT

1.  The most probative evidence of record indicates the 
veteran did not sustain a chronic left knee injury as a 
result of his military service, including the purported 
explosion during basic training in December 1962.  

2.  The most probative evidence of record indicates the 
numbness and pain the veteran experiences in his left upper 
extremity is caused by cervical spine radiculopathy - which 
is not a service-connected disability, rather than his 
service-connected carpal tunnel syndrome; the carpal tunnel 
syndrome of the left wrist is no more than mild.

3.  The veteran does not have additional disability resulting 
from the March 1998 epidural injection he received at a VA 
facility; furthermore, there is no evidence of negligence or 
fault on the part of VA in administering the epidural 
injection and any temporary symptoms resulting from that 
injection were reasonable foreseeable.  




CONCLUSIONS OF LAW

1.  The veteran's left knee condition was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2006).

2.  The criteria are not met for an initial rating higher 
than 10 percent for carpal tunnel syndrome of the left wrist.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
(DC) 8515.  

3.  The criteria are not met for compensation under 38 
U.S.C.A. § 1151 for a disability resulting from a March 1998 
epidural injection. 38 U.S.C.A. §§ 1151, 5103A, 5107; 38 
C.F.R. § 3.1, 3.6, 3.102, 3.159, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in March 2005 and 
August 2006.  The letters provided him with notice of the 
evidence necessary to support his claims that was not 
on record at the time the letters were issued, the evidence 
VA would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The letters also specifically requested 
that he submit any evidence in his possession pertaining to 
his claims.  Thus, the content of the letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

Recently, in Dingess v. Nicholson, the U.S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations where VA has 
granted service connection for disabilities, but the veteran 
disagrees with the initial ratings assigned.  Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 484-486 (2006), aff'd sub 
nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 
2007).  The Court found that the notice requirements are also 
applicable to the initial disability rating assigned.  Id.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and their impact 
upon employment."  Id.   In July 2006, the Board remanded 
these claims in part to ensure compliance with Dingess.  In 
an August 2006 letter, the AMC notified the veteran that 
schedular or extraschedular disability ratings are determined 
by applying relevant diagnostic codes in the rating schedule 
and the factors by which effective dates are determined.  So 
this satisfied the notice requirement outlined by the Court 
in Dingess.  

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006).  In this particular case 
at hand, the VCAA notice letters were provided in March 2005 
and August 2006, after the RO's initial adjudication of the 
claims in April 2001.  So obviously this did not comply with 
the Court's preferred sequence of events.  Nonetheless, in 
situations such as this, the Court has clarified that where 
the VCAA notice was not issued until after the initial 
adjudication in question, VA does not necessarily have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice, 
followed by readjudication of his claim, such that he is not 
prejudiced.  See again Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).   

Here, the March 2005 and August 2006 VCAA notice letters 
provided the veteran with ample opportunity to respond before 
the most recent December 2006 SSOC, wherein the RO 
readjudicated his claims based on the additional evidence 
that had been obtained since the initial rating decision in 
question, SOC, and any prior SSOCs.  He did not respond to 
the letters and has not otherwise indicated he has any 
additional evidence to submit or which needs to be obtained.  
So under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Pelegrini II, 
18 Vet. App. at 122-24, and Mayfield, 19 Vet. App. at 128; 
see also Prickett, 20 Vet. App. at 376.  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), however, it appears that 
some of his SMRs are missing (specifically, records from 
November 1962 to August 1968).   Unfortunately, the National 
Personnel Records Center (NPRC), a military records 
repository, has verified that no additional SMRs exist.  
When a veteran's SMRs are unavailable, through no fault of 
his, the VA's duty to assist, duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991)).  This, however, 
does not lower the threshold for an allowance of a claim, 
for example, where the evidence almost but not quite reaches 
the positive-negative balance.  In other words, the legal 
standard for proving a claim is not lowered; rather, the 
Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

In addition, the veteran's VA outpatient treatment (VAOPT) 
records were obtained along with relevant records from 
LaPorte Hospital.  VA examinations were scheduled in August 
1999 and November 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, "the record has 
been fully developed, and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Service Connection for a Left Knee Disability

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury incurred in or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131; see also Mercado-Martinez v. West, 11 Vet. App. 
at 419.  In other words, service connection is available for 
injuries, but not diseases, sustained on INACDUTRA.  Brooks 
v. Brown, 5 Vet. App. 484 (1994).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

The veteran contends he was thrown to the ground after an 
explosion during basic training in December 1962 (see report 
of the August 1999 VA examination).  He said he was 
hospitalized and in a cast for several weeks, and currently 
experiences sharp pain in his left knee.  As mentioned, his 
SMRs from this period of time are missing.

In July 2006, the Board remanded this claim in part to 
ensure that a thorough investigation had been made to locate 
any missing SMRs.  In August 2006, the AMC requested a 
thorough investigation; however, the NPRC was unable to 
locate any additional records.   

Since the veteran's SMRs for this time period are missing, 
the Board turns to his subsequent medical records to 
determine whether a chronic left knee condition arose from 
the purported injury.  The report of a January 1978 physical 
examination for the Army National Guard indicates his lower 
extremities were normal.  On a January 1978 Report of Medical 
History that was filled out and signed by him, he denied 
having any knee problems.

In July 1978, the veteran filed a claim for pension benefits 
(VA Form 21-526) listing as his disabilities a fracture of 
the L1 vertebra, an acute lumbosacral strain, ankle and neck 
problems, an ulcer, lung problems, and arthritis.  He did not 
specifically mention any knee problems.

The report of a February 1983 physical examination for the 
Army National Guard indicates the veteran's lower extremities 
were normal.  The February 1983 Report of Medical History, 
which was filled out and signed by him, indicates he reported 
having fractured his ankle in 1981, but denied any history of 
knee problems.

Private medical records from Fisherman's Hospital indicate 
the veteran fell and fractured his left hip in November 1996.  
He underwent an open reduction with internal fixation.  A 
follow-up record notes he was experiencing pain in his leg 
secondary to the fractured hip.  In January 1997, he 
complained of left knee tenderness over the medial malleolus 
with pain on active range of motion.  

In July 1997, the veteran filed a claim for pension benefits 
(VA Form 21-526).  He listed his disabilities as degenerative 
spine disease, pain in the right shoulder and neck, a broken 
hip, and chronic obstructive pulmonary disease (COPD).  There 
was no mention of a left knee disability.    

The report of an August 1997 VA general medical examination 
indicates the veteran complained of back, neck and shoulder 
pain.  There was no mention of any knee pain.

In March 1999, the veteran filed a claim for service 
connection for residuals of a left knee injury.  The report 
of the August 1999 VA examination for the joints indicates he 
was experiencing sharp pain in his left knee.  On objective 
physical examination, he walked with crutches and a left knee 
brace.  He had decreased range of motion.  X-rays of the left 
knee were within normal limits.  Despite lack of X-ray 
findings, the VA examiner opined that the veteran had 
symptoms of both degenerative changes and post-traumatic 
changes in the left lower extremity.  The examiner further 
stated the veteran had a history of damage to the knee while 
in service and that this provided him with moderate 
disability.  Unfortunately, however, this opinion was based 
solely on the veteran's self-reported history because, as 
mentioned previously, his SMRs from that time period are not 
of record.  

Even assuming the veteran did injure his left knee during 
basic training in December 1962, the evidence indicates this 
injury was acute and transitory and did not lead to a chronic 
condition.  As mentioned, the reports of routine physical 
examinations for the Army National Guard indicate his lower 
extremities were normal in January 1978 and February 1983 and 
he denied any history of knee problems.  The first indication 
of a left knee problem occurred in 1997, secondary to his 
left hip fracture.  Although the August 1999 VA examiner 
opined that the limited range of motion in the veteran's left 
knee was probably due to degenerative changes, the X-rays did 
not support this finding.  

Although the veteran claims to have experienced intermittent 
left knee pain since the purported injury in service, the 
record does not show a continuity of symptomatology since his 
discharge from the military.  And when the fact of chronicity 
in service is not adequately supported or may be legitimately 
questioned, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see, 
too, Savage v. Gober, 10 Vet. App 488. 495 (1997).  

For these reasons, the claim for service connection for 
residuals of a left knee injury must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Entitlement to an Initial Rating Higher than 10 Percent for 
Carpal Tunnel Syndrome of the Left Wrist

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

When, as here, the veteran timely appeals the ratings 
initially assigned for his disabilities, just after 
establishing his entitlement to service connection for them, 
VA must consider his claims in this context.  And this 
includes determining whether he is entitled to "staged" 
ratings to compensate him for times since the effective date 
of his award when his disabilities may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran's carpal tunnel syndrome is evaluated using the 
criteria to rate paralysis of the median nerve.  See 38 
C.F.R. § 4.124a, DC 8515.  Under DC 8515, the minor extremity 
(the major extremity is in parenthesis) is rated as follows:

Complete; the hand inclined to the ulnar side, 
the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and 
effective, absence of flexion of index finger and 
feeble flexion of middle finger, cannot make a 
fist, index and middle fingers ramin extended; 
cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain 
with trophic disturbances ..........................................................60 
(70)

Incomplete:
	Severe...........................................................40(50)
	Moderate.......................................................20(30)
	Mild.............................................................10(10)

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

In April 2001, the RO granted service connection for carpal 
tunnel syndrome of the left wrist and assigned an initial 10 
percent rating based largely on the report of the August 1999 
VA examination, which indicated, at most, only mild ulnar 
neuropathy.  The veteran indicated his left wrist condition 
worsened since that examination.  So in July 2006, the Board 
remanded this claim for another VA examination to adequately 
assess the current severity of the condition. 
See 38 U.S.C.A. § 5103A(d);  see, too, Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

The report of the November 2006 VA examination indicates the 
veteran had a history of carpal tunnel release surgery in 
January 1986.  The operative report stated that the median 
nerve was extremely thinned.  He said he felt relief in his 
left hand following the surgery, but symptoms of numbness and 
pain began recurring 10 years later.  This time he said the 
symptoms were also in his right hand.  The symptoms were 
associated with radiating pain from the neck down the 
bilateral arms to the hands.  The veteran was found to have 
herniated discs at the C5-C6 and C6-C7 levels and underwent a 
diskectomy and fusion in June 2001.  Unfortunately, he has 
continued to experience radicular symptoms.  

On objective physical examination, the veteran was observed 
wearing wrist splints.  There was no antalgic component to 
his left wrist.  He had a well-healed scar and mild thenar 
atrophy.  The abductor hallucis brevis was 5/5 in muscle 
strength.  He had a positive Tinel's over the carpal tunnel, 
a positive Durkin's compression and Phalen's test.  These 
positive test results are all indicative of carpal tunnel 
syndrome.  There was decreased sensation to light touch in 
all fingers, 2-point discrimination was increased to 
approximately 8-9 mm in all fingers.  There was no evidence 
of hypothenar atrophy.  Tinel's was negative over Guyon's 
canal.  Forearm supination and pronation were to 80 degrees.  
Wrist dorsiflexion was to 50 degrees, palmar flexion was to 
60 degrees, radial deviation was to 15 degrees, and ulnar 
deviation was to 30 degrees.  All ranges of motion were free 
of pain, fatigue, weakness or incoordination.  Normal range 
of motion of the forearm is considered 0 to 80 degrees of 
pronation, and 0 to 85 degrees of supination.  Normal range 
of motion of the wrist is from 0 to 70 degrees of 
dorsiflexion, 0 to 80 degrees of palmar flexion, 0 to 45 
degrees of ulnar deviation, and 0 to 20 degrees of radial 
deviation.  38 C.F.R. § 4.71, Plate I.  X-rays of the left 
wrist revealed a mildly arthritic thumb carpal metacarpal 
(CMC) joint.  Otherwise, the X-rays were unremarkable.  

The VA examiner opined that the veteran was severely impaired 
in terms of the functional capacity of his left upper 
extremity.  Given his history and the examination, the 
examiner believed the majority of his functional impairment 
was a direct result of the cervical spondylosis with 
radiculopathy and not from residuals of his carpal tunnel 
syndrome.  The examiner noted that the veteran reported night 
pain and numbness in his hands radiating from his cervical 
spine down the bilateral extremities to the hands.  This is 
more consistent with cervical radiculopathy rather than 
carpal tunnel syndrome.  In addition, the examiner pointed 
out that the veteran did not have significant thenar muscular 
atrophy and that the complaints of night pain and numbness 
were clearly cervical in nature.  In sum, the examiner opined 
that there was no paralysis of the left wrist or hand 
resulting from the veteran's service-connected carpal tunnel 
syndrome.  

The veteran's cervical spine disorder is not service-
connected.  When it is impossible to separate the effects of 
a service-connected disability and a nonservice-connected 
disability, reasonable doubt must be resolved in the 
veteran's favor and the symptoms in question attributed to 
the service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  This is not the case here.  
The November 2006 examiner attributed most, if not all, of 
the veteran's upper extremity symptoms to cervical spine 
radiculopathy rather than carpal tunnel syndrome.  The 
examiner said there was no paralysis resulting from the 
carpal tunnel syndrome.  So a rating higher than 10 percent 
for carpal tunnel syndrome is not warranted under these 
circumstances.

Moreover, the veteran has not shown that his service-
connected carpal tunnel syndrome of the left wrist has caused 
him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular ratings.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
The veteran also has not shown that his left wrist condition 
has necessitated frequent periods of hospitalization or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  The vast majority of his 
treatment and evaluation has been on an outpatient (as 
opposed to inpatient) basis.  Consequently, the Board does 
not have to remand this case to the RO for further 
consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an initial rating higher 
than 10 percent for carpal tunnel syndrome must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 4.3; Alemany, 9 Vet. App. 
at 519 (1996).

Entitlement to §1151 Compensation 

Under VA law, when a veteran suffers additional disability or 
death as the result of training, hospital care, medical or 
surgical treatment, or an examination by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358(a).

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and further, that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable. See 38 U.S.C.A. 
§ 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to the 
veteran's condition after such treatment, examination or 
program has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, 
as distinguished from a remote contributing cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may 
also be established where the veteran's additional disability 
was an event not reasonably foreseeable -- to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in accordance 
with 38 C.F.R. § 17.32).  See 38 C.F.R. 
§ 3.361(d)(2).

The veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151 for a disability caused by an epidural 
injection he received in March 1998 at a VA facility.  VAOPT 
records from March to September 1998 indicate he began 
experiencing dizziness and headaches after the epidural 
injection.  It was noted he had an elevated white blood 
count, and a CT scan showed opacification of the sinuses.  He 
was seen by an ear, nose and throat (ENT) specialist for a 
possible infection and was treated with antibiotics.  His 
symptoms worsened, and he was then seen by a neurologist for 
possible decreased intracranial pressure.  The MRI, however, 
did not reveal evidence of decreased intracranial pressure - 
only a single punctuate focus of white matter change, which 
was a nonspecific finding.  It was noted that his headaches 
were probably initially due to a decrease in intracranial 
pressure, but then probably due to his cervical spine 
disease.  He was then referred to the otolaryngology clinic, 
and a CT scan in September 1998 revealed total opacification 
of the right sinus with a shifting nasal bone.  It was noted 
this was the most likely reason for his headaches and blurred 
vision with increased white blood count.  

The August 1999 VA examiner opined that the veteran's history 
of migraine headaches was consistent with an epidural 
injection stating, "this sometimes happens."  The examiner 
noted the veteran had an extensive workup, but nothing else 
was found to be the cause of the headaches.  The VA examiner, 
however, made no mention of the cervical spine disease or 
sinusitis, which were thought to be the other possible causes 
of his symptoms.  So in July 2006, the Board remanded this 
claim so another medical examination and opinion could be 
obtained.  

The report of the November 2006 VA examination indicates the 
veteran said he was scheduled for a morning and afternoon 
epidural injection in March 1998.  The morning injection was 
uneventful and he felt good immediately following the 
injection.  He was waiting for the second injection when he 
began experiencing an acute onset of visual disturbances, 
balance problems, nausea, and headache.  According to the VA 
examiner, he was appropriately diagnosed as having a dura 
leak, otherwise known as a cerebral spinal fluid (CSF) leak 
or intracranial hypotension resulting from a tear in the 
dura.  This is a common side-effect of a spinal surgery or 
lumbar puncture.  According to the veteran, he was in the 
hospital for approximately one week due to these symptoms, 
which are the classic symptoms for a dura CSF leak.

The veteran's symptoms persisted and an MRI was ordered.  The 
MRI did not demonstrate a persistent leak.  It did not 
demonstrate active CSF extravasation (discharge) from the 
subarachnoid space into the epidural space.  There was also 
no pseudomeningocele (a collection of cerebrospinal fluid in 
the base of the neck originating from leakage).  The veteran 
was eventually released from the hospital once his symptoms 
of ataxia, headaches, and nausea resolved.  According to the 
veteran, he did not experience these symptoms for a period of 
2 to 3 years.  He said he was not sure if the subsequent 
headaches were similar as those he experienced after his 
epidural injection.  They were not relieved by recumbency and 
not made worse by being upright.  This is inconsistent with a 
dura leak.  

The veteran said he has not had the same balance problems he 
had after the epidural injection.  He believes his balance 
problems are secondary to his chronic spine disability.  The 
VA examiner opined that the veteran did not sustain any 
permanent additional disability as a result of the March 1998 
epidural injection.  He was treated appropriately with bed 
rest for one week until the symptoms associated with a dura 
leak resolved.  A follow-up MRI did not reveal any persistent 
dura leak or pseudomeningocele.  The veteran's current 
complaints of balance problems and headaches are completely 
unrelated to the dura leak.  Epidural injections can lead to 
dura leaks.  This is a known (i.e. foreseeable) complication 
and does not represent in any way carelessness, negligence, 
lack of proper skill or an error in judgment.  VA did not 
fail to exercise the degree of care that would be expected of 
a reasonable health care provider.  Furthermore, it was 
rendered with the veteran's informed consent.

For these reasons, the claim for § 1151 compensation must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany, 9 Vet. App. at 519.


ORDER

The claims for service connection for residuals of a left 
knee injury, a higher initial rating for carpal tunnel 
syndrome of the left wrist, and § 1151 compensation are 
denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


